      Case 1:19-cv-00249-LG-RHW Document 33 Filed 01/28/20 Page 1 of 18




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION

CHAD BRYANT &
BRANDI BRYANT                                                                       PLAINTIFFS

VS.                                                           CAUSE NO. 19-00249-LG-RHW

HOPE CREDIT UNION; DOVENMUEHLE                                                  DEFENDANTS
MORTGAGE, INC.; I-10 PROPERTIES LLC;
SHAPIRO AND BROWN, LLC; AND JOHN
DOES 1-10

                             THIRD AMENDED COMPLAINT
                               JURY TRIAL DEMANDED

       COME NOW the Plaintiffs, Chad Bryant and Brandi Bryant (hereinafter “the Bryants”

or “the Plaintiffs”), by and through undersigned counsel, and file this, their Complaint against

the Defendants: Hope Credit Union, Dovenmuehle Mortgage, Inc, I-10 Properties LLC, Shapiro

and Brown, LLC, and John Does 1-10; and would show unto the Court the following, to-wit:

                                         I. PARTIES

       1.     Plaintiffs are adult resident citizens of Harrison County, Mississippi and reside at

12221 Vidalia Rd., Pass Christian, MS 39571 (hereinafter “the Subject Property”).

       2.     Defendant, Hope Credit Union (hereinafter “Hope FCU”) is a federally chartered

credit union with a principal address of 4 Old River Pl., Jackson, MS 39202, that may be served

with process by service upon an officer of the institution or anyone authorized by law to receive

process.

       3.     Defendant, Dovenmuehle Mortgage, Inc. (hereinafter “Dovenmuehle”) is a

Delaware Corporation registered to conduct business in Mississippi and may be served with

process through its registered agent, CT Corporation System, at 645 Lakeland East Dr., Suite

101, Flowood, MS 39232.



                                          Page 1 of 18
      Case 1:19-cv-00249-LG-RHW Document 33 Filed 01/28/20 Page 2 of 18




        4.      Dovenmuehle is a “Debt Collector” as that term is defined by 15 U.S.C. 1692a as

Dovenmuehle is a “person who uses any instrumentality of interstate commerce or the mails in

any business the principal purpose of which is the collection of any debts, or who regularly

collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or

due another.”

        5.      Defendant, Shapiro and Brown, LLC (hereinafter “Shapiro and Brown”) is a

Limited Liability Company registered to conduct business in Mississippi and may be served with

process through its registered agent, CT Corporation System, at 645 Lakeland East Dr., Suite

101, Flowood, MS 39232. Its members are residents of Illinois and Virginia for the purpose of

determining citizenship.

        6.      Defendant, I-10 Properties LLC (hereinafter “I-10 Properties”) is a Limited

Liability Company registered to conduct business in Mississippi and may be served with process

through its registered agent, Jay Jordan at 2355 Pass Rd., Biloxi, MS 39531.

        7.      John Does 1 through 10 are persons or entities yet unknown to the Plaintiffs, who

may be liable to the Plaintiffs under the allegations contained in this Complaint.

                                II. JURISDICTION AND VENUE

        8.      This Court has personal jurisdiction over the Defendants and has jurisdiction over

the matters set forth herein pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1441.

        9.      Venue is proper in this district pursuant to 28 U.S.C. §1391 because the acts and

omissions alleged herein occurred in this District, at least one of the Defendants resides in this

District, and the real property subject of the claim is situated in this District.

                                            III.   FACTS

        10.     On or about September 11, 2009, Plaintiffs purchased the Subject Property and




                                              Page 2 of 18
      Case 1:19-cv-00249-LG-RHW Document 33 Filed 01/28/20 Page 3 of 18




obtained a loan from Hope FCU, secured by a lien on the Subject Property (“the Loan”).

       11.     The Subject Property is residential real property designed for the occupancy of

one to four families.

       12.     Hope FCU is a Federal Credit Union regulated by the National Credit Union

Administration, an agency of the federal government.

       13.     Accordingly the Loan is a Federally Related Mortgage Loan as that term is

defined by 12 U.S.C. §2602(1).

       14.     In closing the Loan, the Plaintiffs executed a Deed of Trust in favor of Hope FCU

listing the Subject Property as security for the Note. Copies of the Note and Deed of Trust are

attached hereto as “Exhibit A” and “Exhibit B”, respectfully.

       15.     The Deed of Trust is a written contract between the Plaintiffs and Hope FCU.

       16.     Implicit in the Deed of Trust is a covenant between the parties to conduct business

in good faith and fair dealing.

       17.     According to a Substitute Trustee’s Notice of Sale dated February 1, 2019, Hope

FCU purportedly substituted Shapiro and Brown, LLC as trustee under the terms of the Deed of

Trust by an instrument dated June 8, 2018 (instrument no. 20185098T-J1 Harrison County

Chancery Clerk). A copy of the Substitute Trustee’s Notice of Sale is attached as “Exhibit C.”

       18.     On January 1, 2018, Hope FCU purportedly transferred servicing rights for the

Plaintiff’s loan to Dovenmuehle.

       19.     The mortgage loan was in default at the time of the transfer of servicing rights.

       20.     The Plaintiffs never received notice of the transfer of servicing rights from Hope

FCU or Dovenmuehle as required by 12 CFR 1024.33.

       21.     On February 4, 2019, the Plaintiffs made a payment of $1,733.00 directly to Hope




                                           Page 3 of 18
       Case 1:19-cv-00249-LG-RHW Document 33 Filed 01/28/20 Page 4 of 18




FCU 1 Corporate Dr. Suite 360, Lake Zurich, IL 60047 (an address used by Dovenmuehle). A

copy of this check - marked as “RECEIVED FEB 04, 2019 BMD” - is attached as “Exhibit D”.

        22.      Following the mailing of this payment, Brandi Bryant contacted either Hope FCU

or Dovenmuehle1 by phone to verify receipt of the payment.

        23.      In this telephone conversation, a representative from Hope FCU or Dovenmuehle

verified receipt of the payment but misrepresented to Brandi Bryant that the loan was at that

point delinquent by one additional payment of $1,733.00.

        24.      The representative made no mention of acceleration or foreclosure during this

phone conversation.

        25.      On February 8, 2019, the Plaintiffs sent an additional payment to Hope FCU at

the address provided for Dovenmuehle. A copy of this check - marked as “RECEIVED FEB -8,

2019” by Hope FCU or Dovenmuehle - is attached as “Exhibit E.”

        26.      The reinstatement amount for the Plaintiff’s mortgage was actually $3,539.20. If

the Defendants had applied the two payments of $1,733.00, the loan would have been in default

by a total of $73.20.

        27.      On February 22, 2019, pursuant to the Notice of Sale (Exhibit C), Shapiro and

Brown as the “Substitute Trustee” purportedly sold the Subject Property to I-10 Properties.

        28.      At the time of the foreclosure sale, the Bryants owed money on a loan to Kevin

W. Harper Investments, Inc. (“KWH”) and this loan was secured by a second deed of trust on the

Subject Property.

        29.      Kevin W. Harper Investments, Inc. was not notified of the foreclosure sale prior

to February 22, 2019.

1
 The Plaintiffs use the term “Hope or Dovenmuehle” to describe some of their interactions with the Defendants.
This is because correspondence from the Dovenmuehle address utilizes Hope FCU’s letterhead and the Plaintiffs are
not sure which of those two defendants they were in communication with.


                                                 Page 4 of 18
        Case 1:19-cv-00249-LG-RHW Document 33 Filed 01/28/20 Page 5 of 18




        30.     The Plaintiffs have been informed by a representative from KWH that if KWH

was notified of the foreclosure sale before the sale date, it would have acted to protect their

collateral by curing the Plaintiffs alleged default to Hope FCU or by bidding at the foreclosure

sale.

        31.     In letters dated February 21, 2019, but postmarked February 22, 2019 (the same

date of the foreclosure sale), Hope FCU returned the Plaintiffs two payments of $1,733.00

claiming that it could not accept the payments because “Loan has been accelerated”. A copy of

these letters and the postmarked envelope are attached as “Exhibit F.”

        32.     If these payments were returned to the Plaintiffs prior to the foreclosure date, the

Plaintiffs would have had notice of the potential for foreclosure.

        33.     The Plaintiffs first learned of the purported foreclosure sale when they received a

letter entitled “Demand for Vacate Notice”. This Letter is attached as “Exhibit G.” Although the

letter does not state who the sender is, the Plaintiffs believe it to have been sent by I-10

Properties or one of its affiliates.

        34.     On March 7, 2019, Plaintiffs sent a Request for Information to Dovenmuehle and

Hope FCU requesting, inter alia, “all correspondence to or from the borrower related to the

initiation of foreclosure in the past six months”. These letters and receipts are attached as

Exhibits H and I, respectively.

        35.     On April 22, 2019, the Plaintiffs received a response on Hope FCU letterhead

with Dovenmuehle’s address that purported to be responses to the Plaintiffs’ Request.

        36.     The response contained correspondence related to a prior notice of foreclosure,

but included no correspondence related to the February 22, 2019 foreclosure, the notice of

default, or the acceleration of the Plaintiffs’ loan.




                                              Page 5 of 18
       Case 1:19-cv-00249-LG-RHW Document 33 Filed 01/28/20 Page 6 of 18




        37.      The Response to the Plaintiffs’ Request for Information appeared to lack the

correspondence related to the February 22, 2019 foreclosure because no such correspondence

existed.

        38.      The purported foreclosure sale was deficient for the following reasons: 2

              a. Hope FCU failed to notify the Plaintiffs that default had occurred on the loan as
                 was required to be sent by ¶ 22 of the Deed of Trust.

              b. Hope FCU failed to provide notice to the Plaintiffs specifying to the Plaintiffs the
                 action required to cure the default as was required to be sent ¶ 22 of the Deed of
                 Trust.

              c. Hope FCU failed to provide notice to the Plaintiffs specifying to the Plaintiffs a
                 date, not less than thirty (30) days from the date that notice was given to the
                 Plaintiffs, by which the default must be cured as was required to be sent by ¶ 22
                 of the Deed of Trust.

              d. Hope FCU failed to provide notice to the Plaintiffs specifying to the Plaintiffs that
                 failure to cure the default on or before the date specified may result in
                 acceleration of the sums secured by the Deed of Trust and sale of the property as
                 was required to be sent by ¶ 22 of the Deed of Trust.

              e. Hope FCU failed to provide notice to the Plaintiffs informing the Plaintiffs of
                 their right to reinstate the Loan after acceleration as was required to be sent by ¶
                 22 of the Deed of Trust.

              f. Hope FCU failed to provide notice to the Plaintiffs informing the Plaintiffs of
                 their right to bring an action to dispute the non-existence of an alleged default as
                 was required to be sent by ¶ 22 of the Deed of Trust.




2
  After the filing of this case, Hope FCU produced documentation to Plaintiffs’ counsel that included documents
purporting to be correspondence to the borrowers including a “Notice of Breach” and “Notice of Acceleration”
containing some of the required notices. Plaintiffs question the authenticity of such documents because, inter alia,
Hope FCU failed to produce the same information in response to a Request for Information specifically requesting
this documentation and many of the documents produced do not match the style and substance of other
correspondence actually received by the Plaintiffs during this same time period.


                                                   Page 6 of 18
       Case 1:19-cv-00249-LG-RHW Document 33 Filed 01/28/20 Page 7 of 18




              g. Hope FCU failed to provide notice to the Plaintiffs informing the Plaintiffs of the
                 acceleration of the loan or of the foreclosure sale as was required to be sent by ¶
                 15 of the Deed of Trust.

              h. Hope FCU violated the covenant of Good Faith and Fair Dealing implicit in the
                 Deed of Trust by violating RESPA as discussed infra.

              i. Hope FCU violated the covenant of Good Faith and Fair Dealing implicit in the
                 Deed of Trust by waiting until the date of the foreclosure sale to mail the refund
                 checks to the Plaintiffs.

              j. The failure of the Defendants to notify KWH of the foreclosure sale deprived the
                 second mortgage holder of due process.

        39.      If the Defendants provided actual notice of the pending foreclosure of their home,

the Plaintiffs would have taken steps to stop the foreclosure.

        40.      As a direct consequence of the actions of Dovenmuehle, Shapiro and Massey, and

Hope FCU, the Plaintiffs have suffered financial damages in the form of attorneys’ fees and the

loss of the opportunity to reinstate their home mortgage loan.

        41.      The Plaintiffs and their children have been harmed financially, emotionally, and

mentally, and are in imminent fear of losing their home.

                                 COUNT ONE -ALL DEFENDANTS
                                REQUEST FOR INJUNCTIVE RELIEF
                                        (Enjoin Eviction)

        42.      The Plaintiffs re-allege and incorporate each and all of the foregoing allegations

as if fully set forth herein.

        43.      The Plaintiff meets all of the prerequisites for injunctive relief under Rule 65 of

the Federal Rules of Civil Procedure.

        44.      Monetary damages are not an adequate remedy for the Plaintiffs.

        45.      The Plaintiffs will suffer irreparable harm in the event the injunction sought is not



                                             Page 7 of 18
      Case 1:19-cv-00249-LG-RHW Document 33 Filed 01/28/20 Page 8 of 18




granted, as the Plaintiffs and their family may be displaced from their home prior to this Court

hearing the merits of their case.

       46.     Defendants will not be harmed by the granting of the injunction sought because

Defendants are adequately protected by the value of the home.

       47.     This matter was originally filed on March 6, 2019 in the Circuit Court of Harrison

County.

       48.     On March 12, 2019 – after this matter was filed in the Circuit Court of Harrison

County, Mississippi – Defendant, I-10 Properties filed a petition for unlawful entry and detainer

in the County Court of Harrison County, Mississippi against the Plaintiffs.

       49.     The County Court denied the Plaintiffs’ motion to dismiss that matter and granted

a judgment for eviction on May 1, 2019.

       50.     The judgment for eviction is currently on appeal in the Circuit Court of Harrison

County, Mississippi.

       51.     As a result of the actions of the Defendants, the Plaintiffs have incurred over

$2,000.00 in attorneys’ fees incurred in the defense and appeal of the eviction.

       52.     The Plaintiffs have also incurred $2,883.00 in the cost of a supersedeas bond and

$392.00 in the amount of an appeals cost bond as a result of the Defendants’ actions.

       53.     Wherefore, the Plaintiffs request that the Court grant an injunction against all of

the Defendants; enjoining them from proceeding with any eviction action against the Plaintiffs

and their family until the merits of this case are resolved.

                        COUNT TWO – ALL DEFENDANTS
                   WRONGFUL FORECLOSURE and REQUEST FOR
                  INJUNCTIVE RELIEF to SET ASIDE FORECLOSURE

       54.     The Plaintiffs re-allege and incorporate each and all of the foregoing allegations



                                             Page 8 of 18
       Case 1:19-cv-00249-LG-RHW Document 33 Filed 01/28/20 Page 9 of 18




as if fully set forth herein.

        55.       “A mortgagor is entitled to recover damages for a wrongful and fraudulent

foreclosure of the mortgage as where an unlawful foreclosure is attempted solely from a

malicious desire to injure the mortgagor; or he may recover damages where the foreclosure is

conducted negligently or in bad faith, to his detriment...” National Mortg. Co. v. Williams, 357

So. 2d. 934 (Miss. 1978).

        56.      The Plaintiffs never received notice of acceleration of their loan with Hope FCU.

        57.      The purported foreclosure sale was deficient for the following reasons: 3

              a. Hope FCU failed to notify the Plaintiffs that default had occurred on the loan as
                 was required to be sent by ¶ 22 of the Deed of Trust.

              b. Hope FCU failed to provide notice to the Plaintiffs specifying to the Plaintiffs the
                 action required to cure the default as was required to be sent ¶ 22 of the Deed of
                 Trust.

              c. Hope FCU failed to provide notice to the Plaintiffs specifying to the Plaintiffs a
                 date, not less than thirty (30) days from the date that notice was given to the
                 Plaintiffs, by which the default must be cured as was required to be sent by ¶ 22
                 of the Deed of Trust.

              d. Hope FCU failed to provide notice to the Plaintiffs specifying to the Plaintiffs that
                 failure to cure the default on or before the date specified may result in
                 acceleration of the sums secured by the Deed of Trust and sale of the property as
                 was required to be sent by ¶ 22 of the Deed of Trust.




3
  After the filing of this case, Hope FCU produced documentation to Plaintiffs’ counsel that included documents
purporting to be correspondence to the borrowers including a “Notice of Breach” and “Notice of Acceleration”
containing some of the required notices. Plaintiffs question the authenticity of such documents because, inter alia,
Hope FCU failed to produce the same information in response to a Request for Information specifically requesting
this documentation and many of the documents produced do not match the style and substance of other
correspondence actually received by the Plaintiffs during this same time period.


                                                   Page 9 of 18
     Case 1:19-cv-00249-LG-RHW Document 33 Filed 01/28/20 Page 10 of 18




             e. Hope FCU failed to provide notice to the Plaintiffs informing the Plaintiffs of
                their right to reinstate the Loan after acceleration as was required to be sent by ¶
                22 of the Deed of Trust.

             f. Hope FCU failed to provide notice to the Plaintiffs informing the Plaintiffs of
                their right to bring an action to dispute the non-existence of an alleged default as
                was required to be sent by ¶ 22 of the Deed of Trust.

             g. Hope FCU failed to provide notice to the Plaintiffs informing the Plaintiffs of the
                acceleration of the loan or of the foreclosure sale as was required to be sent by ¶
                15 of the Deed of Trust.

             h. Hope FCU violated the covenant of Good Faith and Fair Dealing implicit in the
                Deed of Trust by violating RESPA as discussed infra.

             i. Hope FCU violated the covenant of Good Faith and Fair Dealing implicit in the
                Deed of Trust by waiting until the date of the foreclosure sale to mail the refund
                checks to the Plaintiffs.

             j. The failure of the Defendants to notify KWH of the foreclosure sale deprived the
                second mortgage holder of due process.

       58.      The representative for Hope FCU or Dovenmuehle that Brandi Bryant spoke with

failed to inform her of the acceleration of the Note or of the foreclosure sale during their phone

conversation.

       59.      The failure of this representative to inform Ms. Bryant of the pending foreclosure

breached the covenant of Good Faith and Fair Dealing.

       60.      Hope FCU/Dovenmuehle breached the covenant of Good Faith and Fair Dealing

by misrepresenting to the Bryants the reinstatement amount and by not disclosing that they had

accelerated the loan during their phone conversation.

       61.      Hope FCU violated the Deed of Trust by foreclosing on the subject property

without complying with the terms of the Deed of Trust – including the covenant of good faith



                                            Page 10 of 18
      Case 1:19-cv-00249-LG-RHW Document 33 Filed 01/28/20 Page 11 of 18




and fair dealing.

        62.     Because Dovenmuehle and Hope FCU had direct communication with the

Plaintiffs and they failed to communicate to the Plaintiffs that the loan was accelerated and the

Subject Property was in foreclosure, they acted in bad faith.

        63.     The Plaintiffs meet the prerequisites for the granting of injunctive relief under

Rule 65 of the Federal Rules of Civil Procedure.

        64.     Monetary damages are not an adequate remedy for the Plaintiffs.

        65.     The Plaintiffs and their children will suffer irreparable harm in the event the

injunction sought is not granted, as the Plaintiffs and their children may be displaced from their

home prior to this Court hearing the merits of this case.

        66.     Wherefore, the Plaintiffs request that the Court grant an injunction setting aside

the foreclosure and voiding the Substitute Trustee’s Deed relating to the Subject Property.

        67.     In the alternative, the Plaintiffs seek monetary damages in an amount to be

determined by the Court sufficient to compensate them for the wrongful foreclosure sale.

                     COUNT THREE – HOPE FCU and DOVEMUEHLE
                    VIOLATIONS OF THE REAL ESTATE SETTLEMENT
                        PROCEDURES ACT (12 U.S.C. § 2601, et seq.)

        68.     The Plaintiffs re-allege and incorporate each and all of the foregoing allegations

as if fully set forth herein.

        69.     Hope FCU is a “Mortgage Loan Servicer” as defined in 12 U.S.C. §2605(i)(2).

        70.     Dovenmuehle is a “Mortgage Loan Servicer” as defined in 12 U.S.C. §2605(i)(2).

        71.     The Plaintiff’s Loan owed to Hope FCU is a Federally Related Mortgage Loan as

that term is defined by 12 U.S.C. §2602(1). (See supra ¶¶10-13).

        72.     12 U.S.C. §2605(f)(1) provides:




                                           Page 11 of 18
     Case 1:19-cv-00249-LG-RHW Document 33 Filed 01/28/20 Page 12 of 18




               Whoever fails to comply with any provision of this section shall be liable
               to the borrower for each such failure in the following amounts . . . In the
               case of any action by an individual, an amount equal to the sum of — (A)
               any actual damages to the borrower as a result of the failure; and (B)any
               additional damages, as the court may allow, in the case of a pattern or
               practice of noncompliance with the requirements of this section, in an
               amount not to exceed $2,000.

       73.     12 U.S.C. §2605(k)(1)(E) further provides that

               A servicer of a federally related mortgage shall not . . . fail to comply with
               any other obligation found by the Bureau of Consumer Financial
               Protection, by regulation, to be appropriate to carry out the consumer
               protection purposes of this chapter.

       74.     Accordingly, the regulations promulgated by the Bureau of Consumer Financial

Protection under RESPA, including Regulation X (12 C.F.R. §1024 et seq.) are privately

enforceable.

       75.     Hope FCU violated RESPA 12 U.S.C. §2601 et. seq. and the regulations

promulgated thereunder (Reg. X, 12 C.F.R. 1024.39(a)), which requires a mortgage loan servicer

to “establish or make good faith efforts to establish live contact with a delinquent borrower no

later than the thirty-sixth (36) day of a borrowers delinquency and again no later than 36 days

after each payment due date so long as the borrower remains delinquent.”

       76.     Dovenmuehle violated RESPA 12 U.S.C. §2601 et. seq. and the regulations

promulgated thereunder (Reg. X, 12 C.F.R. 1024.39(a)), which requires a mortgage loan servicer

to “establish or make good faith efforts to establish live contact with a delinquent borrower no

later than the thirty-sixth (36) day of a borrowers delinquency and again no later than 36 days

after each payment due date so long as the borrower remains delinquent.”

       77.     Hope FCU violated RESPA and the regulations promulgated thereunder, (Reg. X,

12 C.F.R. 1024.40 (a)(1)), which required Hope FCU, as a mortgage servicer, to “assign

personnel to a delinquent borrower by the time the servicer provides the borrower with the



                                           Page 12 of 18
     Case 1:19-cv-00249-LG-RHW Document 33 Filed 01/28/20 Page 13 of 18




written notice required by § 1024.39(b), but in any event, no later than the 45th day of the

borrower’s delinquency.

       78.    Dovenmuehle violated RESPA and the regulations promulgated thereunder, (Reg.

X, 12 C.F.R. 1024.40(a)(1), which required Dovenmuehle, as a mortgage servicer, to “assign

personnel to a delinquent borrower by the time the servicer provides the borrower with the

written notice required by § 1024.39(b), but in any event, no later than the 45th day of the

borrower’s delinquency.

       79.    12 C.F.R. 1024.40(b) requires personnel referenced in ¶¶73 and 74 to be able to:

              (1) Provide the Plaintiffs with accurate information about:
                  (i) Loss mitigation options available to the borrower from the owner
                  or assignee of the borrower's mortgage loan;
                  (ii) Actions the borrower must take to be evaluated for such loss
                  mitigation options, including actions the borrower must take to submit
                  a complete loss mitigation application, as defined in § 1024.41, and, if
                  applicable, actions the borrower must take to appeal the servicer's
                  determination to deny a borrower's loss mitigation application for any
                  trial or permanent loan modification program offered by the servicer;
                  (iii) The status of any loss mitigation application that the borrower has
                  submitted to the servicer;
                  (iv) The circumstances under which the servicer may make a referral
                  to foreclosure; and
                  (v) Applicable loss mitigation deadlines established by an owner or
                  assignee of the borrower's mortgage loan or § 1024.41.
              (2) Retrieve, in a timely manner:
                  (i) A complete record of the borrower's payment history; and
                  (ii) All written information the borrower has provided to the servicer,
                  and if applicable, to prior servicers, in connection with a loss
                  mitigation application

       80.    Accordingly, if said personnel had been assigned to the Plaintiffs, they would

have been placed in communication with such personnel when the Plaintiffs contacted the

Defendants

       81.    On March 7, 2019, Plaintiffs sent a Request for Information to Dovenmuehle and

Hope FCU requesting, inter alia, “all correspondence to or from the borrower related to the



                                          Page 13 of 18
      Case 1:19-cv-00249-LG-RHW Document 33 Filed 01/28/20 Page 14 of 18




initiation of foreclosure in the past six months”. See, Exhibits H and I.

        82.     On April 22, 2019, the Plaintiffs received a response on Hope FCU letterhead

with Dovenmuehle’s address that purported to be responses to the Plaintiffs’ Request.

        83.     The response contained correspondence related to a prior notice of foreclosure,

but included no correspondence related to the February 22, 2019 foreclosure, the notice of

default, or the acceleration of the Plaintiffs’ loan.

        84.     As a direct consequence of the actions of Dovenmuehle and Hope FCU, the

Plaintiffs have suffered financial damages in the form of attorneys’ fees and the loss of the

opportunity to modify or reinstate their home mortgage loan.

        85.     If the Defendants had complied with their duties under RESPA, the Plaintiffs

would have been informed of their loss mitigation options, received notification of the pending

foreclosure, and would have taken steps to stop the foreclosure and save their home.

        86.     Based on the foregoing violation of the RESPA, the Plaintiffs are entitled to

recover actual damages, statutory damages, and attorneys’ fees.

                                  COUNT FOUR– HOPE FCU
                                     BREACH OF CONTRCT
        87.     The Plaintiffs re-allege and incorporate each and all of the foregoing allegations

as if fully set forth herein.

        88.     The Deed of Trust was a written contract between Plaintiffs and Hope FCU.

        89.     Implicit in the Deed of Trust is a covenant between the parties to conduct business

in good faith and fair dealing.

        90.     The Deed of Trust, specifically ¶ 22, required notification to Plaintiffs prior to

acceleration following any breach of an agreement in the Deed of Trust, that specifics (a) the

default, (b) the action required to cure said default, (c) a date not less than 30 days from the date



                                             Page 14 of 18
      Case 1:19-cv-00249-LG-RHW Document 33 Filed 01/28/20 Page 15 of 18




of notice to borrower by which the borrower must cure the default, and (d) that the failure to cure

the default on or before the specified date in notice may result in acceleration of the sums

secured by the Deed of Trust and sale of the property. In addition, this notice is required to

further inform the borrowers of the right to reinstate after acceleration and his/her right to bring

court action to prevent foreclosure sale.

        91.     Contrary to – and in complete disregard for – the terms of the Deed of Trust,

Hope FCU instituted foreclosure proceedings against the Plaintiffs without proper notice of

acceleration of the Loan.

        92.      Plaintiffs did not receive any communication alerting them that the Loan had

been accelerated or that they had an opportunity to cure the default or institute legal proceedings

to protect their interest.

        93.     Plaintiffs were not given an opportunity to reinstate the Loan despite

communicating with a representative from Hope/Dovenmuehle just weeks before the sale date.

        94.     Hope FCU breached the terms of the contract with the Plaintiffs.

        95.     Compliance with the terms of the Deed of Trust is condition precedent to

instituting the foreclosure process under the explicit terms of the Deed of Trust.

        96.     Plaintiffs were damaged as a direct result of the Defendants’ breach of contract,

and Plaintiffs are entitled to damages from Defendants as set forth below, including, but not

limited to, cancellation of the foreclosure sale and/or return of their property.

                        COUNT FIVE (DOVENMUEHLE)
           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICE ACT

        97.     The Plaintiffs re-allege and incorporate each and all of the foregoing allegations

as if fully set forth herein.

        98.     Dovenmuehle is a person who uses the U.S. Mail and telephone networks to aid in


                                            Page 15 of 18
      Case 1:19-cv-00249-LG-RHW Document 33 Filed 01/28/20 Page 16 of 18




the collection of debts owed to others.

        99.     The Plaintiffs are “consumers” as that term is defined by 15 U.S.C. §1692a as

they are natural persons allegedly obligated to pay a debt.

        100.    By misrepresenting the past due amount to the Plaintiffs in their phone

conversation, Dovenmuehle violated 15 U.S.C. §1692e which prohibits false or misleading

representations made during the collection of a debt.

        101.    Because the phone conversation was not part of the non-judicial foreclosure,

Dovenmuehle cannot escape liability for its misrepresentations under Obdusky v. McCarthy

Holthus LLP, 139 S.Ct. 1029 (2019)

        102.    Dovenmuehle violated the Fair Debt Collection Practices Act, 15 U.S.C. §1692g

when it failed to provide the Plaintiffs the written notice required by §1692g.

        103.    Based on the foregoing violations of the FDCPA, the Plaintiffs are entitled to

recover actual damages, statutory damages, and attorneys’ fees against Dovenmuehle.

                          COUNT SIX (ALL DEFENDANTS)
                  NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

        104.    The Plaintiffs re-allege and incorporate each and all of the foregoing allegations

as if fully set forth herein.

        105.    The Defendants, through their acts and/or omissions and those of their agents,

engaged in outrageous conduct directed toward the Plaintiffs by failing to comply with the

contractual prerequisites to the power of sale provisions of the Deed of Trust or by failing to

comply with the law regarding the foreclosure of the Plaintiff’s home.

        106.    The Plaintiffs suffered severe, emotional distress that was actually and

proximately caused by the negligent conduct of the Defendants,

        107.    The Plaintiffs will prove the amount of the damages, which is currently unknown,


                                           Page 16 of 18
      Case 1:19-cv-00249-LG-RHW Document 33 Filed 01/28/20 Page 17 of 18




at the time of the trial of this cause.

                                           JURY DEMAND

The Plaintiffs are entitled to – and hereby demand – a trial by jury on the merits of this case.

                                REQUEST/PRAYER FOR RELIEF

        NOW THEREFORE, the Plaintiffs pray for the following relief:

        A.        That the Defendants be enjoined from enforcing any eviction proceeding against

the Plaintiffs.

        B.        That the sale of the Property via the Foreclosure sale be set aside due to violations

of the terms of the Deed of Trust.

        C.        That the sale of the Property via the Foreclosure sale be set aside for violations of

the RESPA regulations, and for damages for violations of the RESPA regulations.

        D.        That Hope FCU be assessed with actual damages, statutory damages, and attorney

fees for violations of RESPA.

        E.        That Dovenmuehle be assessed with actual damages, statutory damages, and

attorney fees for violations of RESPA.

        F.        That Dovenmuehle be assessed with actual damages, statutory damages, and

attorney fees for violations of the FDCPA.

        G.        That Plaintiffs be granted judgment for damages against the Defendants for

negligent infliction of emotional distress.




                                              Page 17 of 18
      Case 1:19-cv-00249-LG-RHW Document 33 Filed 01/28/20 Page 18 of 18




        H.    That the Plaintiffs be awarded such other and further relief to which they may be

entitled.

RESPECTFULLY SUBMITTED this 28th Day of January 2020


                                                  /s/ Chad Bryant
                                                  CHAD BRYANT and

                                                  /s/ Brandi Bryant
                                                  BRANDI BRYANT



                            Through Counsel:      /s/Michael T. Ramsey
                                                  Michael T. Ramsey, MS Bar No. 104978
                                                  Attorney for the Plaintiff

Sheehan Law Firm, PLLC
429 Porter Avenue
Ocean Springs, MS 39564
(228) 875-0572 / fax: (228) 875-0895
mike@sheehanlawfirm.com




                                        Page 18 of 18
